As filed with the Securities and Exchange Commission on August 11, Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DAIS ANALYTIC CORPORATION (Exact Name of Registrant as Specified in Its Charter)i New York 3999 14-1760865 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification Number) State of New York – Secretary of State, Department of State 11552 Prosperous Drive One Commerce Plaza Odessa, FL 33556 99 Washington Avenue, 6th Floor, Albany, New York 12231 Telephone: (727) 375-8484Facsimile: (727) 375-8485 Telephone: (518) 473-2492Facsimile: (518) 474-1418 (Address, Including Zip Code, and Telephone Number, (Name, Address, Including Zip Code and Telephone Number, Including Area Code, of Principal Executive Offices) Including Area Code, of Agent for Service) As Soon as Practicable After the Effective Date of this Registration Statement. (Approximate Date of Commencement of Proposed Sale to the Public) Copies of communications to: Addison K. Adams, Esq. Richardson & Patel LLP 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 Telephone: (310) 208-1182Facsimile (310) 208-1154 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.R If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filed” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company R CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, par value $0.01 per share 869,606 $0.33(1) $286,969 $11.28 Common stock, par value $0.01 per share underlying secured convertible notes 14,750,000 $0.33(2) $4,867,500 $191.29 Common stock, par value $0.01 per share underlying warrants 17,133,484 $0.33 (2) $5,654,050 $222.20 Total 32,753,090 $10,808,519 $425 Pursuant to Rule 416 under the Securities Act, the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions affecting the shares to be offered by the Selling Shareholders. (1) Estimated solely for the purpose of calculating the registration fee under Rule 457(c) promulgated under the Securities Act of 1933, as amended, based upon the average of the bid and ask pricesof the Registrant’s common stock on August 5, 2008 as quoted on the Pink Sheets. (2) Calculated pursuant to Rule 457(c) under the Securities Act, for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE
